DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 92, 94-110 and 112-118 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris (US 20060024656) in view of Geistlich (US 20030180263).
	With respect to claims 92 and 110, Morris discloses a frozen allogeneic bone material composition stored in a container (Figure 1:10) for implantation in a human patient.  Morris teaches in paragraphs [0030], [0039]-[0041] and [0076]-[0082] that the composition includes human demineralized cortical bone and human non-demineralized bone (“If desired, the bone can be either partially or substantially demineralized”).  
	Geistlich discloses an allogenic bone material composition comprising a collagen matrix (Figure 2:10) that includes allogenic osteocytes.  The matrix is packed into a bone defect (figure 2:16) to promote cell growth and healing.  Paragraph [0022] expressly states that the matrix is impregnated with osteocytes either prior to or following implantation to aid in regenerating bone tissue.  Paragraph [0023] teacehs that the osteocytes may be obtained from cell sources which include allogenic cells.  At least 
	At the time of the invention, it would have been obvious to ensure that osteocytes allogenic to the human patient are included within the Morris composition.  Geistlich teaches that the inclusion of viable bone-forming osteocyte cells provide for the continuous growth of the bone tissue (“To aid in regenerating bone tissue, the matrix is impregnated with osteocytes, osteoblasts, stromal stem cells (e.g., present in bone marrow ) or osteoblast-forming stem cells, either prior to or following implantation in vivo”).  Accordingly, it would have been obvious to ensure that the osteogenic and osteoconductive techniques mentioned by Morris are carried out to produce bone matrix compositions that include osteocytes.  Although Geistlich recognizes that allogenic cells may carry the potential for immune response and infectious complications, Geistlich still states that allogenic (or autogenic) osteocytes may be utilized.

	With respect to claims 94-96 and 112, Morris and Geistlich disclose the combination as described above.  Geistlich discloses in at least paragraphs [0004] and [0022] that stems cells and osteoblasts may be added to the bone composition.  

	With respect to claims 97-100, 104 and 113, Morris and Geistlich disclose the combination as described above.  Morris further states in paragraph [0019] that the bone (demineralized and non-demineralized) is in the form of particles having a size within the range of about 200 µm3 to about 15 cm3.  Those of ordinary skill would have 

	With respect to claims 101, 102, 105, 114 and 115, Morris and Geistlich disclose the combination as described above.  Morris additionally states in at least paragraph [0028] that the bone (demineralized and non-demineralized) can be in the form of differently sized fibers.

	With respect to claim 103, Morris and L Geistlich disclose the combination as described above.  It is well known that calcium is an element found in bone and bone grafts.  It would have been obvious to arrive at an optimal calcium concentration (e.g. 1 wt % to 4 wt %) through routine experimentation.

	With respect to claims 106, 107 and 116, Morris and Geistlich disclose the combination as described above.  Geistlich further states in at least paragraphs [0021], [0027], [0112] and [0113] that growth factors and differentiation factors are used to guide stem cell development.

. 

Response to Arguments
In response to Applicant’s amendments and declaration filed 02 June 2021, the previous rejections have been withdrawn.  It is agreed that although Lee and Winterbottom disclose bone compositions comprising allogenic osteoblasts, these references do not expressly mention allogenic osteocytes.  However, upon further consideration, a new ground of rejection is made in view of the combination of Morris with Geistlich.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799